DETAILED ACTION
This office action is a response to the remarks filed on November 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,456,405 and US 9,973,944 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 24-43 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Applicant’s remarks and amendments filed on November 8, 2021 have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as presented. The closest prior art found is as follows: Li et al. (US 2015/0016312), Balachandran et al. (US 2016/0242229), and Li et al. (US 2015/0131579).

Prior art reference Li’312 is directed to a User Equipment (UE) and a base station in communication with each other to determine parameters for a Random Access (RA) process. The base station informs the UE through a System Information Block (SIB) of a number of resource sets for RA preamble transmission by the UE. Each resource set is associated with a number of repetitions for a RA preamble transmission, with a maximum number of RA preamble transmissions, and with a number of repetitions the base station transmits a response to a RA preamble reception. The SIB also informs an association between a range of path-loss values and a number of RA preamble repetitions (Li’312 Abstract; Figure 1, 2, 10A and 10B; Paragraph [0132-0155 and 0168-0169]).
Prior art reference Balachandran is directed to using a pattern of radio resources to be shared in a cell between devices using an enhanced-coverage mode and at least one other category of devices. Balachandran discloses techniques which allows coexistence of machine to machine (M2M) traffic type together with human-centric type of traffic in very flexible way. Reduces or minimizes inter-cell interference due to simultaneous operation of M2M traffic and human type traffic in neighboring cells. Enables neighboring network nodes to adapt their scheduling to enable co-existence between the operation of M2M traffic and human traffic types. Eliminates need for having dedicated carrier for M2M traffic that is mostly infrequent, thus spectrum is used more efficiently. The resource sharing between M2M users and normal users is semi-statically adjusted in response to change in their traffic distribution over time (Balachandran Abstract; Figure 1-5 and 8-10; Paragraph [0011-0018]).
Prior art reference Li’579 is directed to a method and apparatus for transmission of control channel and data channels for coverage enhancements. Li’579 repetitions of an enhanced Li’579 Abstract; Figure 28; Paragraph [0003-0011, 0205 and 0252-0253]).

 The prior art of record fail to teach, alone or in any reasonable combination, as required by the independent claims, “….determine a physical random access channel (PRACH) configuration for an enhanced coverage (EC) mode; determine system frame number (SFN) information; transmit a plurality of repetitions of a PRACH preamble based on the PRACH configuration for the EC mode; wherein subframes for transmission of the plurality of repetitions of the PRACH preamble are dependent on the PRACH configuration for the EC mode; and wherein a frequency hopping pattern for the plurality of repetitions of the PRACH preamble is based on the system frame number (SFN) information.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414